667 S.E.2d 231 (2008)
STATE of North Carolina
v.
Demetrius Miguel MELVIN.
No. 281P08.
Supreme Court of North Carolina.
August 26, 2008.
Demetrius M. Melvin, Pro Se.
*232 Jane Hautin, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 13th day of June 2008 by Defendant in this matter for writ of discretionary review, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."